Title: To Benjamin Franklin from Thomas O’Gorman, 10 March 1778
From: O’Gorman, Thomas, chevalier
To: Franklin, Benjamin


MonsieurA Tonnerre ce 10 mars 1778
A la garde de Dieu et conduite du Sieur Moreau voiturier de cette ville, vous recevrez, dans la journée de Lundi prochain la quantité de treize feuillettes de vin recolte 1775, dont six de rouge et une de blanc premiere cuvée toutes emballées, et six de rouge seconde cuvée sans être emballées, le tout bien soutiré et rempli à tirefonds, bondons rasés et rouannés, lesquelles treize feuillettes vous etant livrées bien conditionnées il vous plaira en donner decharge au voiturier et lui payer pour prix de sa voiture à raison de vingt quatre livres par chaque Muid composé de deux feuillettes et les petits droits de route dont il presentera les quittances. C’est de l’avis de Monsieur votre trés humble et trés obeissant serviteur
Le Chevalier O’Gorman
 
Addressed: A Monsieur / Monsieur Franklin / Maison de M. de Ray de Chaumont / a Passy
Three notations in different hands:


voiture
  156.  


  droits
   2.1.7



  158.1.7


payé 162 l.t. / Passy March 10th 1778 Bill for hire of Voiture
